               Case 1:20-cv-04160-JGK Document 18 Filed 06/26/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK



HACHETTE BOOK GROUP, INC., et al.,
                                                          Case No. 1:20-cv-04160-JGK
          Plaintiffs,
                                                          ECF CASE
v.                                                        Hon. John G. Koeltl
                                                          Courtroom: 14A
INTERNET ARCHIVE and DOES 1-5, inclusive,

          Defendants.


                                 MOTION FOR ADMISSION PRO HAC VICE

             Pursuant to Rule 1.3 of the Local Rules of the United States Court for the Southern

     District of New York, I, Scott A. Zebrak, hereby move for an Order for admission to practice

     Pro Hac Vice to appear as counsel for Plaintiffs in the above-captioned action.

             I am a member of good standing of the bars of Virginia, District of Columbia, and New

     York. As indicated in the attached affidavit: (a) I have never been convicted of a felony; (b) I

     have never been censured, suspended, disbarred or denied admission or readmission by any

     court; and (c) there are no pending disciplinary proceedings against me in any state or federal

     court. Attached are certificates of good standing for me for Virginia, District of Columbia and

     New York, each of which has been issued within the past thirty days. A proposed order for

     admission Pro Hac Vice is also submitted in connection herewith.

             I appreciate the Court’s consideration and look forward to the opportunity to appear in

     this matter.




                                                      1
       Case 1:20-cv-04160-JGK Document 18 Filed 06/26/20 Page 2 of 2




Dated: June 26, 2020           Respectfully submitted,


                               /s/ Scott Zebrak
                               Applicant Signature
                               Applicant’s Name: Scott A. Zebrak
                               Firm Name: Oppenheim + Zebrak, LLP
                               Address: 4530 Wisconsin Ave., NW, Suite 500
                               City/State/Zip: Washington, DC 20016
                               Telephone/Fax: 202.450.3758 / 866.766.1678
                               Email Address: scott@oandzlaw.com
                               Counsel for Plaintiffs




                                      2
